Citation Nr: 9905492	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for spina bifida 
occulta with low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1971 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for spina bifida 
occulta with low back pain.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for spina 
bifida occulta with low back pain in October 1972; the 
appellant did not perfect an appeal.  That decision is final.

2.  Additional evidence since the RO's October 1972 decision, 
the last prior final denial of the claim for service 
connection for spina bifida occulta with low back pain, when 
considered in conjunction with the evidence that had 
previously been considered, is not so significant that it 
must be considered in order to fairly decide the claim on the 
merits.


CONCLUSIONS OF LAW

1.  The RO's October 1972 rating decision wherein service 
connection for spina bifida occulta with low back pain was 
denied is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b) (1998).

2.  The evidence received subsequent to the RO's October 1972 
decision is not new and material and does not serve to reopen 
a claim for service connection for spina bifida occulta with 
low back pain.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the requirement, 
set forth in 38 U.S.C.A. § 5107(a) (West 1991), that a claim 
be "well grounded" does not apply to requests to reopen 
disallowed claims or to requests to revise prior final 
determinations and, thus, is inapplicable here.  See Jones v. 
Brown, 7 Vet.App. 134 (1994).  Additionally, the Board notes 
that, as to the reopening of claims, the Board must make an 
independent review of the RO's determination that the new and 
material standard is applicable.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In an October 1972 rating decision, the RO denied the 
appellant's claim for service connection for spina bifida 
occulta with low back pain.  The appellant filed a notice of 
disagreement to this decision in March 1973.  In March 1973, 
the RO issued a Statement of the Case, but the appellant did 
not file a substantive appeal within one year after receiving 
notification of the denial of his claim.  The RO's decision 
with regard to this issue is final.  38 U.S.C.A. § 7105(c) 
(West 1991) and 38 C.F.R. §§ 3.104(a); 3.160(d); 20.302(b) 
(1998); see also Evans v. Brown, 9 Vet.App. 273 (1996).  
Accordingly, the Board will apply the new and material 
standard with respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the 
appellant can thereafter present new and material evidence of 
the previously disallowed claim, he is entitled to have his 
claim reopened and to have the entire record reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence on the record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998); Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).  Evidence is presumed credible for 
the purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made, and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

Service connection is established by evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Congenital or developmental defects 
may not be service- connected because they are not considered 
"injuries" under VA law and regulations.  38 C.F.R. 
§ 3.303(c) (1998).  However, congenital or development 
defects may be service- connectable where a superimposed 
injury occurs during, or as a result of, active service.  VA 
O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

In this case, the RO initially denied the appellant's claim 
for service connection for spina bifida occulta with low back 
pain in October 1972.  As reason therefor, the RO held that 
the medical evidence of record showed that the appellant's 
spina bifida occulta with low back pain was a congenital 
condition which pre- existed service, and was not aggravated 
therein.  See, supra, 38 C.F.R. § 3.303(c) (1998).  
Therefore, the issue currently before the Board is whether 
the additional evidence submitted by the appellant since the 
RO's decision in 1972 is both new and material in that it 
tends to establish that the appellant's spina bifida occulta 
with low back pain was incurred or aggravated during active 
service.

Medical and non- medical evidence which was previously of 
record consisted of the appellant's service medical records, 
his in- patient treatment records from St. Clare's Hospital 
dated in May 1972, and his lay history recorded therein.  
Upon enlistment, he reported a history of back trouble prior 
to his entry into service.  See Standard Form 89, Report of 
Medical History stamped D117890.  His induction examination 
revealed slight exaggeration of the dorsal curvature with 
good flexion, and the spine and "other musculoskeletal" 
were clinically evaluated as "normal."  See Standard Form 
88, Report of Medical Examination stamped D117890 and dated 
in February 1971.  In September 1971, he presented to the 
infirmary with complaint of low back pain following an 
incident where he fell off a wall on the obstacle course.  He 
had aggravated his recurrent back pain stemming from a back 
injury two years previously while playing baseball.  Physical 
examination revealed slight sacral tilt to the right, and x- 
ray examination of the lumbosacral spine revealed spina 
bifida occulta, S-1.  A medical board report determined that 
this condition existed prior to service, and was not 
aggravated by service.  He was discharged by reason of 
erroneous enlistment that same month.

Medical evidence from St. Clare's Hospital shows the 
appellant's inpatient admission in May 1972 due to complaint 
of back pain with pain which radiated to his left leg since 
his discharge from service.  He reported a history of wearing 
braces to correct abnormal curvature of the thoracic spine 
since 12 years old.  Four years previously at a Brooklyn 
hospital, he had a spica cast put on his chest for a one 
month period due to a spinal condition described as "spina 
bifida."  He also reported a history of intermittent left 
leg pain for many years, especially upon standing.  Physical 
examination revealed some questionable weakness, and he 
reported that walking or climbing stairs aggravated his pain.  
Initial impression was of a lumbar disc herniation.  However, 
x- ray examination of the lumbosacral spine revealed no 
evidence of a fracture or dislocation, and the spinal curve 
and intervertebral spaces were within the limits of normal.  
Additionally, myelography findings were clinically evaluated 
as normal.

Medical records which have been associated with the claims 
folder since the RO's October 1972 rating decision consists 
solely of VA outpatient treatment reports dated from June 
1995 to April 1997.  These records show his treatment for 
complaint of chronic low back pain with right lower extremity 
numbness and tingling.  Magnetic resonance imaging (MRI) and 
x- ray findings reveal degenerative changes and disc 
herniation at L5- S1.  Postgadolinium enhancement study 
findings are compatible with a diagnosis of arachnoiditis of 
unknown etiology.

Non- medical evidence which has been associated with the 
claims folder since the RO's October 1972 hearing consists of 
the appellant's testimony before the RO in March 1997 and his 
various statements of record.  He denies the existence of any 
back problems prior to entering service.  Rather, he states 
that he first injured his back during boot camp when a fellow 
servicemate fell upon him after attempting to clear a wall on 
an obstacle course.  He was treated with bed rest in sick bay 
and soon thereafter he was discharged from service.  
Following service, he spent several weeks in traction with a 
cast, and he spent about a year wearing a back brace.  
Thereafter, he treated his back pain with over-the-counter 
medicine or chiropractic treatment.  He remembered some walk- 
in treatment with VA in Miami, Florida in the 1980's.  He 
stopped work in 1995 due, in part, to his back disability.  
He indicates that VA currently diagnoses his back disability 
as a herniated disc stemming from traumatic injury.  He also 
indicates that VA doctors told him that he didn't have spina 
bifida.  He argues that, since spina bifida was something one 
was born with, if he didn't have spina bifida now, then he 
couldn't have had it in service.

VA outpatient treatment records are new in the sense that 
they were not previously of record at the time of the RO's 
October 1972 decision.  These records show a current 
diagnosis of degenerative changes and disc herniation at L5- 
S1 with arachnoiditis of unknown etiology, but do not speak 
to the onset or etiology of the current back disability.  The 
evidence is relevant in the sense that it relates to the 
appellant's back condition, but it is not probative to the 
question at hand as it relates to a back condition more than 
20 years removed from his discharge from service.  Thus, the 
Board finds that the new evidence of record is not material 
evidence as it does not bear directly upon the issue of 
incurrence or aggravation of a back disability during the 
appellant's period of active service in 1971.

Additionally, the appellant's statements and testimony are 
new in the sense that some of these assertions were not 
previously of record.  His testimony denying back problems 
prior to service, and his opinion that spina bifida occulta 
was misdiagnosed during service fall into this category.  The 
Board finds, however, that these assertions, while considered 
credible for the limited purpose of deciding whether the 
claim is reopened, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Both of these issues, the proper diagnosis of the back 
disorder in service, and its existence prior to service, 
require medical expertise in order to resolve.  They are not 
matters within the competence of a layman.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The appellant's opinions 
with respect to medical diagnosis or the course of a 
disability are of little probative weight, and, 
significantly, he has produced no medical opinion that his 
back disorder was misdiagnosed in service; or underwent 
permanent increase in severity in service.  Medical evidence 
showing that he carries other diagnoses at this time is 
redundant to the question of the relationship of back 
disorder to service.  As to what he claims he was told by his 
doctors, it is well settled that "any statement of [an] 
appellant as to what a doctor told him is ... insufficient to 
establish a medical diagnosis" for the purpose of reopening 
this claim.  Warren v. Brown, 6 Vet App 4, 6 (1993).  
Accordingly, his lay statements, testimony and opinion do not 
constitute competent evidence as to whether his back 
disability was incurred or aggravated during service, and, 
therefore, do not provide a basis for reopening.  See Moray 
v. Brown, 5 Vet.App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

As such, the Board concludes that the medical and non- 
medical evidence of record submitted since the RO's October 
1972 decision does not constitute "new and material 
evidence" sufficient to reopen the claim for service 
connection for spina bifida occulta with low back pain.  
Therefore, the RO's decision in October 1972 remains final, 
and the claim is not reopened.

VA may be obligated under 38 U.S.C.A. § 5107(a) to assist an 
appellant where he specifically requests certain assistance 
in acquiring medical evidence which might substantiate his 
claim, and where the evidence before the Board raises notice 
of pertinent records which may constitute new and material 
evidence sufficient to justify reopening a prior claim.  See 
White v. Derwinski, 1 Vet.App. 519, 520- 21 (1991) and Ivey 
v. Derwinski, 2 Vet.App. 320, 323 (1992).

The Board notes that the appellant has testified that VA 
doctors recently have told him that he did not have spina 
bifida occulta.  The RO current VA outpatient treatment 
records but, as indicated above, no such opinion was evident. 
Additionally, the appellant has referenced some outpatient 
treatment visits with VA in Miami, Florida sometime in the 
1980's.  He has not, however, contended, and it does not 
appear likely, that such evidence would have any bearing upon 
the diagnosis of his back disability during service.  In this 
regard, the Board notes that the claims folder contains his 
service medical records as well as medical records from St. 
Clare's immediately following service.  Any medical evidence 
more remote from service is not likely to contain probative 
evidence sufficient to reopen his claim.  See generally 
Brewer, at 236 (1998)(there is no section 5103(a) duty to 
assist in a case where the resulting evidence is not likely 
to have rendered the claim plausible); Cf. Johnson v. Brown, 
8 Vet.App. 423, 427-8 (1995)(no duty to advise a claimant to 
obtain medical opinion from a former physician regarding a 
matter which would not have rendered a claim well grounded). 


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for spina bifida occulta 
with low back pain is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

